Citation Nr: 0312440	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiac disorder, claimed as arrhythmia.

(The issue of entitlement to service connection for an 
anxiety disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from February 1980 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The record indicates that this matter has been certified for 
review as involving the appellant's claim of entitlement to 
service connection for a single disorder, characterized as an 
anxiety disorder with panic attacks and arrhythmia.  However, 
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  38 C.F.R. 
§ 19.35.  In this matter, the appellant is clearly seeking 
service connection for two separate conditions - a 
psychiatric disorder and a cardiac condition.  The Board has 
therefore recharacterized the issues for review, as now 
reflected on the title page of this decision, to more 
accurately reflect the veteran's contentions.      
  
Further, the record in this regard reflects that in December 
1993, the appellant's claim of service connection for a 
disorder characterized as palpitations of the heart was 
denied and not appealed.  The RO evaluated the appellant's 
current attempt to obtain service connection as an original 
claim.  However, in order for the appellant to obtain review 
of the merits of the claim denied in December 1993 and not 
appealed, he must submit "new and material evidence," as 
that term is outlined below.  Regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  
The veteran's due process rights are not violated by the 
Board's consideration of this issue, since the decision is 
favorable to him, and, once the claim is reopened, it will be 
evaluated on the basis of all the evidence of record.

Following reopening of the claim relative to a cardiac 
disorder, the Board will direct additional development with 
respect to this claim, as well as the appellant's pending 
claim of entitlement to service connection for an anxiety 
disorder, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  
 

FINDINGS OF FACT

1.  The appellant's claim of service connection for a cardiac 
disorder was denied in December 1993 upon the basis that in-
service symptoms were acute and resolved, and the appellant 
did not express disagreement with the denial within one year 
of notification of that decision.

2.  The appellant has submitted competent medical evidence 
suggestive of continuing post-service symptoms of a cardiac 
abnormality, which is not   cumulative of that previously 
submitted and which by itself, or in connection with evidence 
previously assembled, is of such significance that it must be 
considered to fairly decide the merits of the underlying 
claim of service connection.


CONCLUSION OF LAW

Since the December 1993 decision, new and material evidence 
has been received, and the claim of entitlement to service 
connection for a cardiac condition is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In light of the 
Board's favorable conclusion that new and material evidence 
has been submitted to reopen the claim for service connection 
for a cardiac disorder, sufficient evidence was developed on 
this point.  As discussed in more detail below, additional 
development will be undertaken before adjudicating this claim 
on the merits.

A December 1993 rating decision denied service connection for 
heart palpitations.  Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No 
communication expressing disagreement with that decision was 
received from the appellant within the one-year period.  
Therefore, the December 1993 rating decision is final. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The law further provides that evidence proffered by the 
appellant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must 
be of such significant import that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

At the time of the December 1993 rating decision, the 
evidence of record indicated that the appellant had been 
treated on several occasions during military service for 
cardiac symptoms.  In particular, in April 1982, the 
appellant was noted to have a sinus arrhythmia upon an 
electrocardiographic examination.  In June 1982, an 
echocardiogram noted that the appellant had a dilatation of 
the aortic root, bicuspid aortic valve, and borderline left 
ventricular hypertrophy.  The appellant was treated for heart 
palpitations in March 1985.  In February 1991, the appellant 
was treated for symptoms then described as a "heart 
murmur."

During a general VA medical examination in May 1993, the 
appellant's cardiac history was noted.  He reported having 
occasional palpitations that were usually associated with 
stress.  Although the examiner noted the appellant's report 
that he (the appellant) had been informed that he had a 
congenital cardiac abnormality, there were no other findings 
relative to the appellant's cardiac condition.  

As noted, the appellant's claim was denied in December 1993 
upon the finding that his in-service symptoms were acute and 
transitory.  As part of the current claim to reopen, evidence 
has been obtained indicating that the appellant's heart has 
demonstrated occasional premature supraventricular beats (see 
April 1999 VA treatment note).  In an October 1997 VA 
echocardiographic study, the appellant was noted to have a 
mildly enlarged left heart atrium and mild mitral 
insufficiency.  The examiner noted that the echocardiogram 
was interpreted as an "abnormal study."  There was no 
reference to any incident of the appellant's military 
service.  

In these circumstances, the Board is of the opinion that 
sufficient evidence to reopen the claim has been received, 
viewing the evidence in a light most favorable to the 
appellant.  In particular, while the appellant's claim was 
denied in December 1993 on the basis that any in-service 
symptoms had resolved, the newly submitted evidence suggests 
that the appellant has continued to have symptoms.  

Thus, applying the standard as ennunciated in Hodge, evidence 
has been received which presents a more complete record upon 
which the claim can be evaluated concerning surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 F.3d 
at 1363.  The claim will therefore be reopened.  However, the 
Board cannot, at this point, adjudicate the reopened claim, 
as further assistance to the appellant is required to comply 
with the duty to assist.  










	(CONTINUED ON NEXT PAGE)


ORDER


New and material evidence having been submitted, the claim 
for service connection for a cardiac disorder, claimed as 
arrhythmia, is reopened.  To that extent and to that extent 
only, the appeal is granted.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

